NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              REBECCA A. GREGORY,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1262
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-1701, Judge Bruce E. Kasold.
                ______________________

                Decided: April 11, 2017
                ______________________

   REBECCA A. GREGORY, Taizewell, TN, pro se.

    SHARI A. ROSE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
ROBERT E. KIRSCHMAN, JR., MARTIN F. HOCKEY, JR., JOYCE
R. BRANDA; BRANDON A. JONAS, Y. KEN LEE, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                      GREGORY   v. SHULKIN




     Before DYK, MOORE, and REYNA, Circuit Judges.
PER CURIAM.
    Rebecca A. Gregory appeals a decision of the Court of
Appeals for Veterans Claims (“Veterans Court”). Ms.
Gregory argues that the Veterans Court and the Board of
Veterans’ Appeals (“Board”) erred by not applying 38
C.F.R. § 3.102, which requires the Department of Veter-
ans Affairs (“VA”) to give a claimant the benefit of the
doubt when there is “an approximate balance of positive
and negative evidence.” Because this argument is effec-
tively a disagreement with the Board’s factual determina-
tions, we dismiss for lack of jurisdiction.
                      BACKGROUND
    Ms. Gregory survives her spouse, Randall Gregory, a
veteran who served on active duty from 1969 to 1971. Mr.
Gregory had two service-connected disabilities: (1) a
lumbar spine disability; and (2) a nondisplaced fracture of
his right great toe. Mr. Gregory died on September 20,
2008, with his cause of death reported as ventricular
fibrillation.
    Ms. Gregory sought service connection for Mr. Grego-
ry’s death, arguing that it was connected to his lumbar
spine disability or the medication used to treat that
disability caused the ventricular fibrillation. VA denied
Ms. Gregory’s claim. The Board affirmed, since multiple
medical opinions concluded that Mr. Gregory’s medical
records did not support a finding of hypertension during
service or within one year of service (although the veteran
developed hypertension at a later time) and the record
evidence did not show that a service-connected disability
caused or contributed to Mr. Gregory’s death. The Board
also found that some of the evidence Ms. Gregory submit-
ted in support of her claim was contradicted by objective
GREGORY   v. SHULKIN                                        3



evidence in the record, including by Mr. Gregory’s medical
records.
    The Veterans Court affirmed. Neither the Board nor
the Veterans Court suggested that the evidence was in
equipoise, a situation that would invoke 38 C.F.R. § 3.102.
Ms. Gregory now appeals.
                        DISCUSSION
    We have “jurisdiction to review and decide any chal-
lenge to the validity of any statute or regulation or any
interpretation thereof . . . , and to interpret constitutional
and statutory provisions, to the extent presented and
necessary to a decision.” 38 U.S.C. § 7292(c). Absent a
constitutional issue, we “may not review . . . a challenge to
a factual determination, or . . . a challenge to a law or
regulation as applied to the facts of a particular case.” Id.
§ 7292(d)(2).
    Ms. Gregory asks this court to “enforce the C.F.R.,”
apparently referring to 38 C.F.R. § 3.102, and argues that
the Board and the Veterans Court erred by not applying
that provision. Section 3.102 requires VA to favor the
claimant when there is “reasonable doubt”—i.e., there is
“an approximate balance of positive and negative evidence
which does not satisfactorily prove or disprove the claim.”
Id. Likewise, 38 U.S.C. § 5107(b) requires that “[w]hen
there is an approximate balance of positive and negative
evidence regarding any issue material to the determina-
tion of a matter, the Secretary shall give the benefit of the
doubt to the claimant.”
    Ms. Gregory did not ask the Board or the Veterans
Court to apply 38 C.F.R. § 3.102. Here, the Board found
that the evidence was not in equipoise, and the Veterans
Court affirmed. By asserting that the Board and the
Veterans Court erred by not applying 38 C.F.R. § 3.102,
Ms. Gregory “argues by implication that the evidence of
record was in equipoise, contrary to the Board’s explicit
4                                       GREGORY   v. SHULKIN



findings. This argument thus boils down to disagreement
with the Board’s factual determinations and its applica-
tion of law to those facts, which lie beyond the scope of our
jurisdiction . . . .” Harlston v. Shinseki, 455 F. App’x 992,
994 (Fed. Cir. 2012). Accordingly, we lack jurisdiction to
consider Ms. Gregory’s argument on appeal.
                       DISMISSED
                           COSTS
    No costs.